McMurray, Presiding Judge.
The decision of the Court of Appeals in this case, Cotton States Mut. Ins. Co. v. Neese, 173 Ga. App. 62 (325 SE2d 431), having been affirmed in part and reversed in part by the Supreme Court in Cotton States Mut. Ins. Co. v. Neese, 254 Ga. 335 (329 SE2d 136), our deci*297sion is hereby vacated and the judgment of the Supreme Court is made the judgment of this court.
Decided July 3, 1985.
E. Wycliffe Orr, for appellant.
C. Michael Roach, Nicholas E. Bakatsas, James D. Hogan, Jr., for appellees.

Judgment affirmed in part and reversed in part.


Deen, P. J., and Sognier, J., concur.